DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the disclosure of Thompson, the Examiner disagrees. Thompson clearly states that “(a)s yet another alternative to employing pumps 152 for urging fluid media into cartridge 112, fluid media reservoirs 142 may each be pressurized with CO2.” see page 28, lines 28-29. Therefore, taken as a whole, the reservoirs 142 of Thompson are not limited to the alternative embodiment disclosed above. Clearly when Thompson states, “(i)n addition, pressurizing each media reservoir with CO2 will assist in maintaining the proper fluid pH…”, it is the position of the Office that Thompson is referring to the pros of the alternative embodiment disclosed above. Thus, the Examiner maintains that Thompson discloses that by providing separate inlet lines 148, along with separate pumps 152 and valves 150 for each fluid media, the type (e.g. liquid and/or gas), flow rate and pressure of fluid media provided to cartridge 112 may be controlled as desired. Since Thompson discloses that the plurality of reservoirs are capable of holding respective fluids, the contents of the plurality of reservoirs depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Furthermore, in response to Applicant’s arguments regarding the fluid level sensor, the Examiner disagrees. Thompson states that “a variety of media sensors 143 may be provided such as a temperature sensor 143a and a fluid level sensor 143b…” Similarly as discussed above, it is the position of the Office that Thompson is discussing alternative embodiments. Thompson discloses at least three media reservoirs 142 wherein each fluid media type may comprise a liquid or gas. Therefore, when a liquid media is desired, it would indeed be appropriate for Thompson to include fluid level sensor.
In response to Applicant’s arguments regarding the combination of the embodiment depicted in Fig. 1 and Fig. 7, the Examiner disagrees. It is to be noted that claims 1-9, 14, 17-20 and 40-41 were rejected under 35 U.S.C. 103, as such an embodiment from Fig. 1 was combined with the embodiments of Fig. 7 to reject claims 1-9, 14, 17-20 and 40-41. As previously disclosed in the Non-Final Rejection dated 10/7/2020, the Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the culture dish compartments 114 of the embodiment shown in FIG. 7 to include a lid as disclosed in the first embodiment as shown in FIG. 1, to provide a closed compartment that maintains the culture conditions required to ensure growth of the embryo. 
In response to Applicant’s opinion on how Thompson would operate, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Applicant is reminded that arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 14, 17-20 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter Thompson) WO 01/40437 in view of Rosenson US 4,720,462 and Hosokawa US 2009/0311675.	
Regarding Claim 1,  Thompson discloses a device for monitoring the development of a biological material, said device in the orientation intended for use comprising: a housing 112 having an extension in a longitudinal direction (X) and an extension in a transversal direction (Y), said housing comprises: two or more culture dish compartments 114, each adapted to accommodate a culture dish comprising a biological material to be monitored, each said culture dish compartment of said two or more culture dish compartments being separated from each of said other culture dish compartments, of said two or more culture dish compartments being 
As to each said culture dish, compartment comprising a respective lid, Thompson does not explicitly discloses that culture dish compartments 114 comprise a lid. However, Thompson discloses an embodiment comprising a container 30 that is used house or otherwise contain embryo. Container 30 may also have a lid 34 made of a material that permits fluid, 30 nutrients and waste products to flow therethrough (e.g., a microporous material). The lid 34 can be affixed to the container 30 at its top. The lid may take the form of a screw-on lid, a snap-on mechanism thereby providing a lid adapted to be able to be shifted between an open configuration and a closed 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the culture dish compartments 114 of the embodiment shown in FIG. 7 to include a lid as disclosed in the first embodiment as shown in FIG. 1, to provide a closed compartment that maintains the culture conditions required to ensure growth of the embryo. 
Thompson discloses that growth tanks 114 are latitudinally spaced. In addition, two or more growth tanks 114 are arranged along the longitudinal direction as shown in at least figures 8-10. 
Thompson does not explicitly disclose a gas mixing box.
Rosenson discloses a gas mixing box [74] for providing thorough mixing of two or more gases (air, oxygen and carbon dioxide) to form the gas mixture that is supplied to said culture dish compartment [18] as discussed in at least Col 8, line 63-Col 9, line 14 in order to provide a controlled gaseous atmosphere in the culture medium having a pH value as discussed in at least Col. 5, lines 23-27.
It would have been obvious to one of ordinary skill in the art to modify Thompson with a gas mixing box as taught by Rosenson to allow accurate control of gas phase compositions within the compartments while maintaining a desired concentration of dissolved oxygen in the culture medium. This is important as it will ensure a proper fluid pH (Thompson page 28, line 30-page 29, line 2) which is essential in embryo development.
Thompson discloses on page 40 a visualization system or assembly 170 that can permit the development of the embryo to be observed (e.g. monitored, viewed, recorded, etc.) shown in FIG. 11. Thompson also discloses on page 41 that the cartridge 112 and the growth tank 114 may be 
Hosokawa discloses a monitoring apparatus comprising a camera and a track (rail, 433) as discussed in at least paragraph 150 and shown in FIG. 12 wherein said camera track being attached for moving said camera along an area of a location of the culture chamber; said camera track is adapted to move below the area of the location of the culture chamber in a direction parallel to the longitudinal direction (X).
Since Thompson discloses that it was well known in the art to utilize a visualization system and provide a culture container with a transparent bottom, it would have been obvious to one of ordinary to modify Thompson in view of Rosenson with a movable camera as taught by Hosokawa in order to monitor the development of the embryo in a wide area of the two or more culture dish compartment over time without the need for physically manipulating the embryo.
As to the limitation of providing a controlled gaseous atmosphere in said culture dish compartment for incubating the biological material in the culture medium have a pH vale, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 2, Thompson discloses wherein the number of culture dish compartments [114] is six as shown in at least FIG. 8.
Regarding Claim 3, Thompson discloses wherein at least one said culture dish compartment comprises a shelf adapted to accommodate a culture dish as shown in at least 
Regarding Claim 4, Thompson discloses wherein the lid of at least one said culture dish compartment is provided with an additional heating means [154 or 147] as discussed on at least page 36, lines 5-10.
Regarding Claim 5, Thompson discloses wherein a temperature sensor [143a] is provided in at least one said culture dish compartment as discussed on at least page 37, lines 19-24.
Regarding Claim 6, Thompson discloses wherein, a pH sensor [92A] is provided in at least one said culture dish compartment as discussed on at least page 22, lines 1-10.
Regarding Claim 7, Thompson discloses one or more connectors for supplying one or more types of different gases from an external source as discussed on at least page 13, lines 1-30 and page 29, lines 2-11.
Regarding Claim 8, Thompson discloses wherein at least one of said one or more connectors is coupled to a valve located downstream of said connector for regulating the flow of gas into the apparatus as discussed on at least page 13, lines 1-30 and page 29, lines 2-11.
Regarding Claim 9, Thompson does not explicitly disclose a gas mixing box.
Rosenson discloses a gas mixing box [74] for providing thorough mixing of two or more gases (air, oxygen and carbon dioxide) to form the gas mixture that is supplied to said culture dish compartment [18] as discussed in at least Col 8, line 63-Col 9, line 14. Rosenson also discloses wherein the mixing box [74] is located downstream in respect of said valve [76] as shown in at least FIGS. 6 and 7 and discussed in at least Col 8, line 66-Col 9, line 11.

Regarding Claim 14, Thompson discloses one or more conduits for leading at least one gas from at least one said culture dish compartment to a gas mixing box as discussed on at least page 29, lines 2-11.
Regarding Claim 17, Thompson discloses on page 40 a visualization system or assembly 170 that can permit the development of the embryo to be observed (e.g. monitored, viewed, recorded, etc.) shown in FIG. 11. Thompson also discloses on page 41 that the cartridge 112 and the growth tank 114 may be made from transparent plastic. Thompson does not explicitly disclose a camera being configured for being moved. 
Hosokawa discloses a monitoring apparatus comprising a camera and a track (rail, 433) as discussed in at least paragraph 150 and shown in FIG. 12 wherein said camera track being attached for moving said camera along the area of the location of the culture chamber; said camera track is adapted to move below the area of the location of the culture chamber in a direction parallel to the longitudinal direction (X).
Since Thompson discloses that it was well known in the art to utilize a visualization system and provide a culture container with a transparent bottom, it would have been obvious to one of ordinary to modify Thompson in view of Rosenson with a movable camera as taught by Hosokawa in order to monitor the development of the embryo in a wide area of the culture dish compartment over time without the need for physically manipulating the embryo.
Claim 18, as to the claim limitation of “a control unit,” the Examiner has interpreted this component as meaning a microprocessor/CPU, consistent with Applicant’s disclosure (see page 16, lines 34-38 of the specification).
Thompson discloses a control unit (microprocessor, 78, 92, 96 or CPU 196) for measuring and/or controlling one or more parameters of the operation of said device as discussed on at least page 22, lines 12-20 and page 36, line 26-page 37, line 18.
Regarding Claim 19, Thompson discloses wherein said one or more parameters are selected from the group comprising: temperature in the interior of one or more of said culture dish compartments; O2 concentration in the in the interior of one or more of said culture dish compartments, CO2 concentration in the in the interior of one or more of said culture dish compartments, pH in a culture medium present in a culture dish, magnitude of gas flow, magnitude of gas pressure, number of lid openings and duration of time thereof in respect of each specific lid, parameters of said camera as discussed on at least page 22, lines 1-10 and page 36, line 26-page 37, line 18..
Regarding Claim 20, Thompson discloses wherein said control unit is coupled to an input device, for allowing a user to define parameters of operation; and/or wherein said control unit is coupled to a display for providing information relating to the operation of the device to a user as discussed on at least page 21, lines 3-31.
Regarding Claim 40, Thompson does not explicitly disclose that the two or more gases comprise CO2 and N2.
Rosenson discloses wherein the two or more gases comprise CO2 and N2 (compressed air is well known to comprise Nitrogen) gases as discussed in at least Col 8, line 63-66.

Regarding Claim 41, Thompson does not explicitly disclose a gas mixing box in fluid communication with a first conduit for delivering the gas mixture of two or more gases to said culture dish compartment and a second conduit. However, Thompson does disclose wherein each said culture dish compartment comprises an inlet for supplying gas (channel 148a, 148b or 148c) as discussed on page 28, lines 16-20
Rosenson discloses wherein said gas mixing box [74] is in fluid communication with a first conduit [52] for delivering the gas mixture of two or more gases to said culture dish compartment [18] and a second conduit [66] for recirculating the gas mixture of two or more gases from the culture dish compartment to the gas mixing box as discussed in at least Col 8, line 63-Col 9, line 20.
It would have been obvious to one of ordinary skill in the art to modify Thompson with a gas mixing box as taught by Rosenson to allow accurate control of gas phase compositions within the compartments while maintaining a desired concentration of dissolved oxygen in the culture medium. This is important as it will ensure a proper fluid pH (Thompson page 28, line 30-page 29, line 2) which is essential in embryo development.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson WO 01/40437 in view of Rosenson US 4,720,462 and Hosokawa US 2009/0311675 as applied above to claims 1-9, 14, 17-20 and 40-41, further in view of ESCO Medical: “Miri. Multi-room incubator for IVF”, Escoglobal.com, 27 February 2013, cited in IDS filed on 12/17/2015.	
Regarding Claim 10, Thompson discloses a CO2 sensor and an O2 sensor as discussed on at least page 22, lines 1-10 and one or more conduits for conducting the gas mixture as discussed on at least page 29, lines 2-11. 
Rosenson discloses a gas mixing box [74] for providing thorough mixing of two or more gases (air, oxygen and carbon dioxide) to form the gas mixture that is supplied to said culture dish compartment [18] as discussed in at least Col 8, line 63-Col 9, line 14.
It would have been obvious to one of ordinary skill in the art to modify Thompson with a gas mixing box as taught by Rosenson in order to ensure that cells receive adequate nutrition and oxygen thereby preventing cell necrosis.
However, Thompson in view of Rosenson and Hosokawa does not explicitly discloses wherein the CO2 sensor and the O2 sensor are located in the mixing box.
Esco Medical discloses a built in gas mixer and high performance CO2 and O2 sensors as discussed on pages 6 and 7. 
It would have been obvious to one of ordinary skill in the art to modify Thompson in view of Rosenson and Hosokawa with a mixing box that includes a CO2 sensor and an O2 sensor as taught by Esco Medical to allow accurate control of gas phase compositions within the chambers while maintaining a desired concentration of dissolved oxygen in the culture medium. This is important as it will ensure a proper fluid pH (Thompson page 28, line 30-page 29, line 2) which is essential in embryo development.
Regarding Claim 11, Thompson in view of Rosenson and Hosokawa does not explicitly discloses wherein each culture dish compartment is assigned its own individual gas mixing box.
2 and O2 sensors as discussed on pages 6 and 7. 
It would have been obvious to one of ordinary skill in the art to modify Thompson in view of Rosenson and Hosokawa with a mixing box that includes a CO2 sensor and an O2 sensor as taught by Esco Medical to allow accurate control of gas phase compositions within the chambers while maintaining a desired concentration of dissolved oxygen in the culture medium. This is important as it will ensure a proper fluid pH (Thompson page 28, line 30-page 29, line 2) which is essential in embryo development.
In the alternative, Esco Medical discloses that the MIRI® has six (6) chambers which are completely independent of each other as discussed on page 1. Therefore, Esco Medical implies that each chamber is equipped with a built-in gas mixer as discussed on pages 6 and 7.
Therefore, it would have been obvious to one having ordinary skill in the art to employ a plurality of gas mixing boxes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI)(B).
Regarding Claim 12, Thompson in view of Rosenson and Hosokawa does not explicitly disclose a UV radiating light.
Esco Medical discloses gas in the MIRI® is continuously recirculated through a HEPA/VOC filter. A UV-C light in sterilizes the airstream before passing it through the filter as discussed on page 7.
It would have been obvious to one of ordinary skill in the art to modify Thompson in view of Rosenson and Hosokawa with a UV radiating light as taught by Esco Medical to ensure only the highest quality of air is circulated to the cultures such that a requisite cell culture environment is achieved to support development of the embryo.

Regarding Claim 13, in view of Rosenson and Hosokawa does not explicitly disclose a filter for filtering two or more gases.
Esco Medical discloses gas in the MIRI® is continuously recirculated through a HEPA/VOC filter. A UV-C light in sterilizes the airstream before passing it through the filter as discussed on page 7.
It would have been obvious to one of ordinary skill in the art to modify Thompson in view of Rosenson and Hosokawa with a HEPA/VOC filter as taught by Esco Medical to ensure only the highest quality of air is circulated to the cultures such that a requisite cell culture environment is achieved to support development of the embryo.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE